To show a retaliatory discharge, Gamin° was required to
                demonstrate that his filing a workers' compensation claim "was the
                proximate cause of his discharge." Allum v. Valley Bank of Nev.,       114 Nev.
                1313, 1319-20, 970 P.2d 1062, 1066 (1998). Renown's motion for summary
                judgment undermined Gamino's case by showing that his termination was
                not related to his workers' compensation claim.          See Cuzze v. Univ. &
                Cmty. Coll. Sys. of Nev.,   123 Nev. 598, 602, 172 P.3d 131, 134 (2007)
                (observing that a moving party who does not bear the burden of
                persuasion at trial satisfies the burden of production on summary
                judgment by "submitting evidence that negates an essential element of the
                nonmoving party's claim"). In order to defeat Renown's motion, Gamino
                was required to "by affidavit or other admissible evidence, introduce
                specific facts that show a genuine issue of material fact."      Id. at 602-03,
                172 P.3d at 134. Instead of doing so, Gamino attacked some, but not all, of
                the evidence that Renown provided as inadmissible.
                            In this regard, the district court properly considered Renown's
                affidavits, which were offered, in part, to show the effect of third-party
                statements upon the listener and the reason for Renown's investigation
                into Gamino's actions. See Grosjean v. Imperial Palace, Inc., 125 Nev. 349,
                362, 212 P.3d 1068, 1077 (2009) C[A] statement merely offered to show
                that the statement was made and the listener was affected by the
                statement, and which is not offered to show the truth of the matter
                asserted, is admissible as non-hearsay." (quoting Wallach v. State, 106
                Nev. 470, 473, 796 P.2d 224, 227 (1990))). Because Gamin° proffered no
                evidence conflicting with Renown's, it was not necessary for a jury to
                consider the declarants' credibility.       See Gaxiola v. State, 121 Nev. 638,
                650, 119 P.3d 1225, 1233 (2005) ("The jury determines the weight and
                credibility to give conflicting testimony."). And finally, the temporal
SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A
                proximity of Gamino's workers' compensation claim and his termination,
                in the absence of other circumstances and in light of Renown's preexisting
                investigation into Gamino's alleged breach of confidentiality, does not
                defeat summary judgment. See Clark Cnty. Sch. Dist. v. Breeden, 532 U.S.
                268, 272-73 (2001) (noting that an employer proceeding with an action
                that was contemplated prior to the occurrence of a protected activity
                suggests that the action was not caused by the protected activity, and that
                an adverse employment action must be very close in time to the protected
                activity in order for temporal proximity to suggest causality); Green v.
                Lowe's Home Ctrs., Inc.,   199 S.W.3d 514, 518-23 (Tex. Ct. App. 2006)
                (stating that "knowledge of a workers' compensation claim alone does not
                establish a causal link between the alleged discriminatory behavior and
                the filing of a claim sufficient to defeat summary judgment," and
                upholding summary judgment when the employee failed to establish a
                causal link between termination and the workers' compensation claim).
                Accordingly, we perceive no error in the district court's summary
                judgment, and we
                            ORDER the judgment of the district court AFFIRMED.'


                                                   LC\            , C.J.
                                        Hardesty




                                                          Gibbons




                     'We have considered Gamino's other arguments on appeal and
                conclude that they do not warrant reversal of the district court's summary
                judgment.
SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A
                   cc:   Hon. Elliott A. Sattler, District Judge
                         Jonathan L. Andrews, Settlement Judge
                         Brian R. Morris
                         Littler Mendelson/Las Vegas
                         Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A    en.